The Honorable Mary Jo Heston
Chapter 13
Location: Tacoma

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT TACOMA
In re
‘Diane Renee Erdmann ‘| Barkruptey No. 19-41238-MJH
MOTEON TO DISMISS CHAPTER 13
BANKRUPTCY FILING

 

 

 

I, Diane Erdmann, hereby request that my Chapter 13 bankruptcy filing be dismissed.

June 10, 2019 at Auburn, WA

Sanaa. Evel rticr —

Diane Erdmann

Case 19-41238-MJH Doc 46 Filed 06/11/19 Ent. 06/11/19 15:37:18 Pg.1of1

 

 

Bn HOP

Tie THs

 
